Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The submitted information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because they do not fall within one of the four categories patentable subject matter of 35 U.S.C § 101 (process, machine, manufacture, or composition of matter).  Claim 14 recites an embodiment of the applicants' invention directed towards a memory medium.  It is noted, however, the recitation of the medium in the specification is not exclusory with respect to non-statutory medium types as no specific and limiting definition of “storage medium” is provided (Specification, Paragraph [0279]).  Thus, under the broadest reasonable interpretation, the full claim scope of "storage medium" would include non-statutory mediums such as carrier waves. Since a carrier wave is a signal and signals are considered physical phenomena that are not within the statutory categories of 35 USC 101 (i.e., process, machine, manufacture, or composition of matter), the scope of the claim includes an ineligible embodiment.  Inclusion of an ineligible embodiment within the scope of the claim renders the subject matter of the claim non-statutory.  
Accordingly, the subject matter of claim 14 is held to be nonstatutory subject matter.  The rejection may be overcome by amending the claim to include a non-transitory computer readable medium.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the anchor".  There is insufficient antecedent basis for this limitation in the claim.  The limitation is considered as “an anchor”.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 13, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Annadata (US 10958600).
As per claim 1, Annadata teaches a human-computer interaction method, applicable to a social interaction client, comprising: 
detecting a voice input, and determining whether a first detected voice comprises a wake-up word, the wake-up word being intended to wake up an avatar in the social interaction client (col. 7, lines 23-25, wherein a chatbot is interacting with the user via voice applications or text messages during a live communication (col. 9, lines 17-19); and col. 7, 53-57, wherein a chatbot may be activated using a wake-word);
displaying the avatar on a live streaming room interface provided by the social interaction client, in response to determining that the first detected voice comprises the wake-up word (col. 9, lines 5-7, wherein said that feedback may be in a form of text, HTML, image, video, audio, and avatar animation; and col. 7, 53-57, wherein a chatbot may be activated using a wake-word);
continuing to detect a voice input, and determining a recognition result by recognizing a second detected voice (col. 2, lines 44-45, receiving one or more inputs from a user); 
determining a user intention based on the recognition result (col. 11, lines 25-29, the input may be processed by user’s intent analysis.  Col. 15, lines 19-24, the machine learning module may comprise using of natural language processing (NLP), artificial intelligence (AI) or machine learning technologies to extract and understand an intent and/or entity from a user input.); and 
controlling, based on the user intention, the avatar to output feedback information (col. 13, lines 47-52, the chatbot system may control the data transmission between the communication database and an application server. The application server may transmit a user's input to the communication database. The application server may display a feedback provided by the communication database to the user).
As per claim 3, Annadata teaches outputting a short message of the avatar in a designated short message output area on the live streaming room interface, the short message being intended to respond to the wake-up word (col. 24, lines 2-6, a feedback message, such as state "Hello! What can I do for your?" is provided by the chatbot system) or outputting a voice of the avatar in a live streaming room using a designated timbre configured for the avatar, the voice of the avatar being intended to respond to the wake-up word; or outputting the voice and the short message of the avatar (col. 9, line 5-7, The feedback may be in a form of text, HTML, image, video, audio, and avatar animation. col. 24, lines 2-6, a feedback message, such as state "Hello! What can I do for your?" is provided by the chatbot system).
As per claim 10, Annadata teaches outputting recommendation information by the avatar in response to satisfying a recommendation condition (col. 3, lines 6-10, providing by the avatar a feedback.  The feedback may include an answer to a question asked by the user/primary named insured, a question to the user/primary named insured, and an instruction to the user/primary named insured); and 
detecting a voice input, and performing, based on a fourth detected voice, an executable operation matching the recommendation information (Fig. 6, conversation between the user and the chatbot via voice application, as in col. 7, lines 19-25); 
wherein the fourth detected voice comprises a voice recommended by an anchor; and wherein the recommendation condition comprises: a live streaming room function that the anchor has never used in the social interaction client; or the current time being the time when the anchor uses the live streaming service (col. 24, lines 2-6, when a wake-up word is detected, it’s time for a message, such as state "Hello! What can I do for your?" to be provided by the chatbot system).
As per claim13, system claim 13 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 1.  Further, Annadata teaches a processor and a memory configured to store at least one instruction executable by the processor, as claimed (col. 15, lines 52-66).
As per claims 14, Annadata teaches a memory medium (col. 15, lines 52-66).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Annadata (US 10958600) in view of Stoimenov (US 20200349927).
As per claim 2, Annadata does not explicitly disclose wherein determining whether the first detected voice comprises the wake-up word comprises: acquiring a plurality of phoneme sequences by inputting the first detected voice to a second neural network model, the plurality of phoneme sequences being formed by permutations and combinations of individual phonemes corresponding to the first detected voice; and determining that the first detected voice comprises the wake-up word in response to detecting that the plurality of phoneme sequences comprises a phoneme sequence matching the wake-up word; wherein the second neural network model is trained based on a plurality of sample voices and phoneme sequences corresponding to each sample voice.
Stoimenov in the same field of endeavor teaches wake word detection device, wherein a plurality of phoneme sequences corresponding to the wake-up word are input to a neural network and used to determine that the first detected voice comprises the wake-up word ([0047], [0059]-[0067]).  Therefore, it would have been obvious at the time the application was filed to use the above feature of Stoimenov with the system of Annadata, in order to perform the claimed steps of using a plurality of phonemes to detect a wake-up word.  This would improve the accuracy of automatic speech recognition and wake-up words detection.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Annadata (US 10958600) in view of Doshi (US 20190318759).
As per claim 4, Annadata does not explicitly disclose wherein continuing to detect the voice input comprises: opening a voice pickup function, and detecting whether a voice endpoint appears, the voice endpoint being intended to indicate the end of a voice; and terminating the voice pickup in response to detecting the voice endpoint, and determining the second detected voice based on the voice pickup function.
Doshi in the same field of endeavor teaches opening a voice pickup function ([0026], wherein said, user's voice command may be preceded by a special keyword such that a target virtual assistant (e.g., Amazon's Alexa, Google's Assistant, Apple's Siri, and so on) can awake out of low-power state or alternatively be ready for processing of subsequent voice command.); detecting whether a voice endpoint appears, the voice endpoint being intended to indicate the end of a voice ([0051], [0023], determining whether a user's voice utterance constitutes a complete sentence or not); and terminating the voice pickup in response to detecting the voice endpoint, and determining the second detected voice based on the voice pickup function ([0054], when determining that the user sentence is complete, the system stops voice pick up and provide feedback by asking questions such as “what size and topping for pizzas?”).
Therefore, it would have been obvious at the time the application was filed to use Doshi’s endpoint detection feature with the system of Annadata, in order to improve speech recognition accuracy and users experience.
As per claim 5, Annadata does not explicitly disclose wherein detecting whether the voice endpoint appears comprises: detecting whether a silent segment longer than a preset duration appears; detecting whether a third voice comprises a complete sentence in response to detecting that the silent segment longer than the preset duration appears; and determining that the voice endpoint appears in response to detecting that the third voice comprises a complete sentence, wherein the third voice is a voice picked up before the silent segment.
	Doshi in the same field of endeavor teaches detecting whether a silent segment longer than a preset duration appears ([0024], [0025], detecting whether a silent segment longer than a preset duration appears; detecting whether a third voice comprises a complete sentence in response to detecting that the silent segment longer than the preset duration appears; and determining that the voice endpoint appears in response to detecting that the third voice comprises a complete sentence, wherein the third voice is a voice picked up before the silent segment); detecting whether a third voice comprises a complete sentence in response to detecting that the silent segment longer than the preset duration appears ([0024], [0025], detecting two complete sentences, before and after the long silence) ; and determining that the voice endpoint appears in response to detecting that the third voice comprises a complete sentence, wherein the third voice is a voice picked up before the silent segment ([0024], [0025], determining the voice comprises a complete sentence, wherein the voice is a voice picked up before the silent segment.
Therefore, it would have been obvious at the time the application was filed to use Doshi’s endpoint detection feature with the system of Annadata, in order to improve speech recognition accuracy and users experience.
As per claim 6, Annadata does not explicitly disclose detecting whether the third voice comprises a complete sentence comprises: acquiring an output result by inputting the third voice to a first neural network model, the output result being intended to indicate whether the third voice comprises a complete sentence; wherein the first neural network model is trained based on a plurality of sample voices and labeled information of each sample voice, the labeled information being intended to characterize whether a sentence corresponding to each sample voice is complete.
Doshi in the same field of endeavor teaches a sentence completion checking mechanism ([0024]) that acquires an output result by inputting the third voice to a first neural network model, the output result being intended to indicate whether the third voice comprises a complete sentence; wherein the first neural network model is trained based on a plurality of sample voices and labeled information of each sample voice, the labeled information being intended to characterize whether a sentence corresponding to each sample voice is complete ([0051]- [0058]).
Therefore, it would have been obvious at the time the application was filed to use Doshi’s Doshi’s above feature with the system of Annadata, in order to improve speech recognition accuracy and users experience.

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Annadata (US 10958600).
As per claim 7, Annadata teaches wherein determining the recognition result by recognizing the second detected voice comprises: acquiring a text corresponding to the second detected voice by inputting the second detected voice into a voice recognition model (necessarily disclosed within the process of communicating via voice applications providing voice commands as in col. 7, lines 19-25, 64-65 and Fig. 6); and 
acquire a target operation category corresponding to the text, each keyword in the text, and a keyword category corresponding to each keyword by inputting the text into a third neural network model (col. 3, lines 6-10, wherein the chatbot a feedback in the form of an answer to the user’s query, a question to the user/primary named insured, and an instruction to the user/primary named insured), wherein the third neural network model is trained based on a plurality of text instructions and labeled information of each text instruction, the labeled information comprising various keywords in the text instructions, a keyword category corresponding to each keyword, and an operation category corresponding to each keyword category (col. 14, lines 2-9, wherein multi-channel chatbot system may further comprise building a communication data structure according to the one or more training datasets. Machine learning techniques may be used to build a communication data structure. The machine learning techniques may be deep neural networks (DNNs). The DNNs can include convolutional neural networks (CNNs) and recurrent neural networks (RNNs). As to using a third network, see col. 8, lines 16-36, wherein said, the may continue communication with the chatbot over multiple different communication channels, different user interfaces, different types of communications or different servers, each server has a corresponding neural network).
Annadata may not explicitly disclose inputting the second detected voice into a voice recognition model.  However, a speech recognition is necessarily disclosed.  Otherwise, the voice interaction and voice commands as in col. 7, lines 19-25, 64-65 wouldn’t take place.  Therefore, it would have been obvious at the time the application was filed for the system of Annadata to have a speech recognizer.  This would improve the user and chatbot interaction by increasing the user’s inconvenience.
As per claim 8, Annadata teaches wherein controlling, based on the user intention, the avatar to output the feedback information comprises: determining operation parameters based on the keywords under the target keyword category, and controlling the avatar based on the operation parameters, the target keyword category being a keyword category related to the target operation category (controlling the avatar to provide answers to the user’s question, col. 3, lines 6-10 based on keywords with the voice input or voice commands); and 
outputting feedback information in the live streaming room by the avatar, the feedback information being intended to characterize an execution result of the operation (col. 3, lines 6-10, providing by the chatbot a feedback in the form of an answer to the user’s query, a question to the user/primary named insured, and an instruction to the user/primary named insured)
As per claim 9, Annadata teaches wherein outputting the feedback information in the live streaming room by the avatar comprises at least one of: outputting a feedback short message by the avatar in the designated short message output area on the live streaming room interface (col. 9, line 5-7, The feedback may be in a form of text); and 
outputting a feedback voice in the live streaming room using a designated timbre configured for the avatar (col. 9, line 5-7, The feedback may be in a form of text, HTML, image, video, audio, and avatar animation. col. 24, lines 2-6, a feedback message, such as state "Hello! What can I do for your?" is provided by the chatbot system).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Annadata (US 10958600) in view of Bradski (US 20190094981).
As per claim 11, Annadata does not explicitly disclose hiding the avatar on the live streaming room interface based on a fifth detected voice, the fifth detected voice comprising a voice that the anchor does not accept a recommendation.
Bradski in the same field of endeavor teaches hiding the avatar on the live streaming room interface based on a fifth detected voice, the fifth detected voice comprising a voice that the anchor does not accept a recommendation, see [0994] voice interaction and [1096] for hiding avatars from a user's field of view.  Therefore, it would have been obvious at the time the application was filed to use the avatar animation feature of Bradski with the system of Annadata, in order to improve display of virtual content and provide a more realistic and enjoyable augmented reality experience (Bradski, [0169]).
As per claim 12, Annadata teaches wherein in response of satisfying an interaction condition, the method comprises: playing an interactive voice designated for the avatar and corresponding to the interaction condition in the live streaming room (col. 7, lines 56-57, Figs. 3B-C and col. 22, line 36 – col. 23, line 9, wherein voice corresponding to a wake -up word and subsequently voice corresponding to validation process is designated for the chatbot is played); 
outputting an interactive short message by the avatar in the designated short message output area on the live streaming room interface, the interactive short message corresponding to the interaction condition (col. 23, line 9, displaying a thank you message); and 
playing an interactive animation of the avatar in the live streaming room, the interactive animation corresponding to the interaction condition (col. 10, lines 51-56, the feedback may be text-based, HTML, image, video, audio, and avatar animation such as smiling),
wherein the interaction conditions comprise the following cases: 
a wake-up word to wake up the avatar is received (col. 7, lines 56-57, For instance, a chatbot may be activated using a wake-word), a voice that the anchor does not accept a recommendation is detected after the recommendation information is output (col. 23, line 39, when the user does not accept the chatbot recommendation and does not select any claim returned by the chatbot).
Annadata does not explicitly discloses a virtual gift presented by an audience user in the live streaming room is received.  Bradski in the same field of endeavor teaches a system wherein two users interact with each other through their avatars.  For example, the first user (avatar) may want to share a file with another user (avatar). This action may be animated in a playful manner by populating both the systems through avatars ([1279]).  Therefore, it would have been obvious at the time the application was filed to use the avatar animation feature of Bradski with the system of Annadata, in order to improve display of virtual content and provide a more realistic and enjoyable augmented reality experience (Bradski, [0169]).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/            Primary Examiner, Art Unit 2659